DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This Corrected Notice of Allowability is submitted in order to properly respond to the IDS submitted on 20 July 2021 and considered on 3 August 2021. This Corrected Notice of Allowability contains only the examination provided in the Notice of Allowance dated 7 June 2021 and the Miscellaneous Communication to Applicant dated 3 August 2021. No new information is provided herein.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions and among species, as set forth in the Office action mailed on 2 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2 April 2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s reference Shinkazh US 2017/0045483 is the closest prior art.  Figure 1 and [0041] of Shinkazh ‘483 comprise a first input port for receiving an input solution (101), a first mixer (102) for mixing the input solution with a recycled solution from a second input port (103) to produce a first mixed output, a stage I separator (104) for concentrating the first mixed output to produce a stage I solid fraction (pumped by retentate pump 114), wherein a stage I liquid fraction exits the stage I separator via a first output port (105), a second mixer (106) for mixing the stage I solid fraction from the stage I separator and an optional buffer solution (107) from a third input port to produce a second mixed output, a stage II separator (108) for concentrating the second mixed output to produce a stage II solid fraction which exits the module from the stage II separator via a second output port (pumped by retentate pump 112), wherein a stage II liquid fraction exits the module from the stage II separator via a third output port (109), and at least one pump (112, 114), wherein the recycled solution from the third output port flows countercurrent to the input solution into the second input port. 
Shinkazh ‘483 discloses that the stage I and stage II separators are tangential flow filters ([0041]), and is silent to wherein at least one of the stage I separator and the stage II separator is a spiral separator, the spiral separator including at least one inlet, a 
Such spiral separators are known from at least Han (WO 2014/046621, Abstract, Figure 9A, P8/L4-5, P18/L9-15) and Achard et al (US 2009/0283474, Figure 2, [0006], [0048]-[0050]), both of which are microfluidic devices. 
However, there is no suggestion in the prior art of replacing a tangential flow filter with a microfluidic spiral separator, and one of ordinary skill in the art would not have a reasonable expectation of success of applying the microfluidic spiral separator for bind/elute for negative chromatography applications (Shinkazh ‘483, Abstract).
Furthermore, the IDS dated 20 July 2021 has been fully considered. There is no meaningful explanation in the First Examination Report for Related India Application 201927040937 for why one of ordinary skill in the art would have replaced a tangential flow filter of US 2017/0045483 (D1) with a microfluidic spiral separator as disclosed in Ito (D2), or why one of ordinary skill in the art would have a reasonable expectation of success of applying the spiral separator of Ito for bind/elute for negative chromatography applications (D1, Abstract). Therefore, the Notice of Allowance of the instant application dated 7 June 2021 stands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777